Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-30-2007

USA v. Santiago
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4728




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Santiago" (2007). 2007 Decisions. Paper 1178.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1178


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-203                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-4728


                           UNITED STATES OF AMERICA

                                            v.

                                MARCOS SANTIAGO,

                                                       Appellant


                    On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                             (D.C. Crim. No. 03-cr-00157)
                     District Judge: Honorable Timothy J. Savage


 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  April 19, 2007

                 Before: BARRY, AMBRO and FISHER, Circuit Judges

                                 (Filed: April 30, 2007)



                                        OPINION


PER CURIAM

      Marcos Santiago appeals the District Court’s order denying his “Motion to order

government to disclose to defendant all Jencks material within their possession.” In April

2004, Santiago was convicted of robbery and firearm charges and sentenced to 402
months in prison. His conviction and sentence were affirmed on appeal. Santiago filed a

“Motion to order government to disclose to defendant all Jencks material within their

possession.” The District Court denied both the motion and Santiago’s motion for

reconsideration. Santiago filed a timely notice of appeal, and we have jurisdiction

pursuant to 28 U.S.C. § 1291.

       Santiago argues that he needs copies of all statements made by a witness against

him at his criminal trial in order to bring a § 2255 motion. According to the electronic

docket for the Eastern District of Pennsylvania, Santiago filed a § 2255 motion on

January 19, 2007. A discovery motion filed in those proceedings is the appropriate

vehicle for obtaining such documents if they exist.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, we will summarily affirm

the District Court’s order. See Third Circuit I.O.P. 10.6.




                                             2